Per Curiam. This is an appeal by the defendant below from a decree for separate maintenance. Appellee here presents her petition for an allowance for solicitor’s fees for services to be rendered in defending against, said appeal. The statute on the subject provides that “ the court may grant allowance to enable the wife to prosecute her suit, as in cases of divorce ” (Laws of 1877, p. 115); and the provision in the Divorce Act is that “ in case of appeal or writ of error by the husband, the court in which the decree or order is. rendered may grant and enforce the payment of such money for her defense as to such court shall seem reasonable and proper: R. S. 1877, p. 415, § 15. This court can exercise “ appellate jurisdiction only,” with “ all power and authority necessary to carry into complete execution all its judgments, decrees and determinations in all matters within its jurisdiction, according to the rules and principles of the common law and of the law of this State:” R. S. 1877, p. 323, §§ 25-26. We are of opinion that to grant the order here prayed for is not within the jurisdiction or power so conferred. The petition will therefore be denied. Petition denied.